United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1591
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

 Jose Manuel Avalos Banderas, also known as Jose Avalos, also known as Gallo,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                            Submitted: January 10, 2022
                               Filed: July 13, 2022
                                  ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.

        Jose Avalos Banderas appeals an order of the district court* denying his motion
for a reduction in sentence under 18 U.S.C. § 3582(c)(1). We conclude that the court
did not abuse its discretion, and therefore affirm.

      *
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       Section 3582, as amended by the First Step Act of 2018, provides that the
district court may reduce a defendant’s term of imprisonment under certain
circumstances. The court, after considering the factors set forth in 18 U.S.C.
§ 3553(a), may reduce a sentence if it finds that extraordinary and compelling reasons
warrant a reduction, and that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).

       In his motion for this so-called “compassionate release,” Avalos Banderas
alleged that the COVID-19 pandemic constituted an extraordinary circumstance
justifying a reduction in his sentence. The court initially directed the probation office
to obtain Avalos Banderas’s medical records and to prepare a recommendation on his
motion. The probation office instead filed a letter recommending that the inmate’s
motion be denied because he will be deported when he is released from federal
custody. Avalos Banderas objected to the suggested reliance on his expected
deportation, and asked the court to follow up on its original direction to the probation
office. He also stated that his plan if released was to live in Michoacán, Mexico, with
a doctor who is also his medical provider. The court then entered an order denying
the motion for reduction of sentence.

      Avalos Banderas argues on appeal that the court improperly relied on the fact
that he was subject to removal to Mexico. We reject this contention because it
mischaracterizes the district court’s order. Although the probation office cited the
removal order as a reason to deny the motion, the court did not adopt that reasoning.
Rather, the court explained that (1) Avalos Banderas “is no more safe in Mexico than
he would be if he continued to be held” in the custody of the Bureau of Prisons, and
(2) Avalos Banderas “is potentially a very dangerous person.”

       These are permissible considerations under the statute. Avalos Banderas
asserted that the COVID-19 pandemic was an extraordinary and compelling
circumstance warranting a reduction in his sentence. In evaluating his claim, the

                                          -2-
court properly considered the relative health risks to the inmate if he remained in
federal custody and if he were released. An inmate’s reference to the pandemic calls
for “an individualized inquiry, not a widespread release of inmates,” United States v.
Marcussen, 15 F.4th 855, 858 (8th Cir. 2021), and the court did not abuse its
discretion by considering whether compassionate release would reduce Avalos
Banderas’s risk of contracting COVID-19 or developing complications. That the
inmate presented a potential danger to the public if released is also a permissible
consideration. See 18 U.S.C. § 3553(a)(2)(C).

       Avalos Banderas also contends that the district court abused its discretion by
failing to consider relevant information. He argues that the court should have ordered
the probation office to investigate his health vulnerabilities, the rates of infection and
death from COVID-19 at his facility, and his release plan. But the inmate bears the
burden to establish that compassionate release is warranted, United States v. Jones,
836 F.3d 896, 899 (8th Cir. 2016), and the district court is not required to investigate
possible avenues for relief or to develop the record in support of a motion. Avalos
Banderas did not allege or show that he is particularly susceptible to contracting
COVID-19 while incarcerated or to experiencing complications from the disease.
Nor did he show that release and removal to Mexico is likely to reduce the risk that
he would contract the virus or suffer complications. That Avalos Banderas proposes
to reside with a doctor is not sufficient to refute the district court’s finding that he
would be no safer if he were released.

      Avalos Banderas asserts that the district court mistakenly relied on concern that
he would present a danger to the public if released, without considering evidence of
his more recent good behavior. Avalos Banderas presented no prison records in
support of his motion, although he did assert that he participated in recidivism
reduction programming and “maintained excellent conduct” at his current facility.
We presume that the court considered these asserted mitigating factors. United States
v. Rodd, 966 F.3d 740, 748 (8th Cir. 2020). But it was also appropriate for the court

                                           -3-
to consider that Avalos Banderas had threatened three trial witnesses in his most
recent prosecution, and that he was convicted earlier for offenses that involved
“threatening to kill his girlfriend, holding her captive, and physically assaulting and
strangling her.” United States v. Avalos Banderas, 858 F.3d 1147, 1150 (8th Cir.
2017). The court permissibly concluded that Avalos Banderas’s previous violent
conduct weighed against a reduction in sentence despite his assertion of good
behavior while incarcerated.

      The judgment of the district court is affirmed.

KELLY, Circuit Judge, dissenting.

       Though the court recognizes that motions for compassionate release based on
risks posed by the COVID-19 pandemic require an individualized inquiry,
Marcussen, 15 F.4th at 858, it ignores the fact that no such inquiry was conducted
below. The district court denied Avalos Banderas’s motion for compassionate release
because Avalos Banderas “is no more safe in Mexico than he would be if he
continued to be held” by the Bureau of Prisons. But the district court considered no
medical records, no information about how the prison was handling the pandemic,
and no information about the pandemic risks Avalos Banderas would face in Mexico
if he were released. And at least as to the medical records, it could not have done so
because the probation office declined to provide Avalos Banderas’s records as
ordered by the district court.

       The district court also stated in a footnote, “I previously found Mr. Banderas
‘is potentially a very dangerous person.’ I continue to have that same concern,”
referencing a post-sentencing decision from 2016. But the court engaged in no
analysis and offered no explanation as to why it continued to have this concern. And
again, no such inquiry could have been conducted below because neither the court
nor the parties had any information from the prison about Avalos Banderas’s
rehabilitation in the five years since the district court reduced his sentence pursuant
to a retroactive change to the Guidelines.

      A district court may not be required to develop the record in support of a
motion for compassionate release, but it cannot draw unsupported conclusions in the
absence of an adequate record. Unlike United States v. Rodd—where this court was
“confident the district court appropriately reviewed the record evidence and found
[the defendant’s] case not sufficiently persuasive to warrant relief,” 966 F.3d at
748—here there was no record below for the district court to consider. To rely on
unfounded assumptions to decide Avalos Banderas’s motion runs afoul of even our
highly deferential review standard.

        Moreover, the plain text of § 3582(c)(1)(A) does not preclude federal courts
from considering motions for compassionate release brought by defendants subject
to final orders of removal. Even if the fact that a defendant is subject to a final order
of removal could be considered as part of a district court’s discretionary analysis of
the § 3553(a) factors, an issue this court has not previously addressed, that fact does
not preclude eligibility for compassionate release. Cf. United States v. McDonald,
944 F.3d 769, 772 (8th Cir. 2019) (“That the court might properly deny relief at the
discretionary second step does not remedy any error in determining ineligibility at the
first step,” when deciding Section 404 motions under the First Step Act, 18 U.S.C.
§ 3582(c)(2)). The court is right: the district court did not expressly state that it was
basing its decision to deny the motion on the fact that Avalos Banderas “was subject
to removal to Mexico.” But the court expressly relied on Avalos Banderas’s expected
arrival in Mexico to deny his motion for compassionate release, and the reason he
would be in Mexico is that he has a pending order of removal. In my view, it was
error to rely on this factor alone, without an individualized inquiry of whether
extraordinary and compelling circumstances existed to warrant a sentence reduction.

      On appeal, the government asserts the “district court properly weighed the risk
of harm presented to the public by releasing Avalos Banderas against the risk of harm
to Avalos Banderas if he contracted COVID-19 while incarcerated.” But that is not

                                          -5-
what the district court’s order says. The order does not weigh any of the § 3553(a)
factors, the possible risks to Avalos Banderas’s health, or the potential public
interests. At minimum, I would remand for further consideration by the district court.
Cf. United States v. Johnson, 821 F. App’x 670, 671–72 (8th Cir. Sept. 15, 2020)
(remanding for further consideration because the court could not determine the
district court’s reasoning from its opinion).

      I respectfully dissent.
                       ______________________________




                                         -6-